Case 9:18-cv-80176-BB Document 621 Entered on FLSD Docket 11/04/2020 Page 1 of 2




  From: Chadwick Austin <c
  Sent: Wednesday, November 4, 2020 10:15 AM
  To: FLSDdb_efile Blooms
  Subject: ===Cchadwicka===

   CAUTION - EXTERNAL:

     I am writing you about Craig Wright and his fraudulent claims. As a matter of fact, the bitcoin address
  beginning in 1Feex...(with 79957 bitcoin) belongs to me. I am the original owner. [off the record, I just need to
  get my mnemonic phrase from the support ticket I made on *June 3, 2011* for account number 48994 at
  Bitstamp.net]

     I am also undergoing a legal process headed in Baltimore, MD under Tamera Fine's jurisdiction. The
  account had KYC problems and Bitstamp wont let me in the account to get my, "Intellectual Property"
  (mnemonic phrase)

     I will testify in court at your discretion concerning this matter. Craig Wright is a fraud. Also, please tell Craig
  Wright to stop sending a few hundred satoshi to my 1Feex address every few days so he can try and claim he
  has a similar signature and the account belongs to him. Craig Wright is a liar.

  Chadwick

  below is an email Tamera sent me. Just for you to read.



  Fine, Tamera (USAMD)
  To:Chadwick Austin
  Thu, Jul 16 at 2:44 PM

  Mr. Austin: I have not been able to reach you, and our offices are closed due to the COVID-19 outbreak. I have
  reviewed this but I think that you misunderstand the situation. Your account was seized and forfeited. If I am able to
  get the process reversed, then the accounts will likely go back to the website, BitStamp. We will not be determining the
  bona fides of any account or claim.



  As you can see, I do not need any information from you and, indeed, cannot use it. You should wait for notification
  from the government or BitStamp about the status of your account.



  Thank you.



  /Tammy
Case 9:18-cv-80176-BB Document 621 Entered on FLSD Docket 11/04/2020 Page 2 of 2



  Tamera L. Fine

  Chief, Asset Recovery Unit




  ===Cchadwicka===



  ===Cchadwicka===




   CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
   clicking on links.
